Citation Nr: 1821592	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, claimed as arteriosclerosis, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1959 to August 1963, and from November 1963 to August 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for hypertension.   

This case was first before the Board in December 2011, where the Board remanded the issue on appeal to obtain VA examinations and to locate any potentially outstanding service personnel records.  Upon adequate compliance with the directives of the June 2014 remand, the matter was again before the Board in January 2015, where the case was remanded to schedule a new hearing before the Board, as the previous Veterans Law Judge (VLJ) who heard the matter in October 2011 had retired.  The requested Board hearing was held in May 2015 before the undersigned VLJ, and the hearing transcript has been associated with the record.

The matter was again before the Board in July 2015 where, in pertinent part, the remaining issue on appeal was remanded for a new VA examination and opinion.  Upon the matter being returned to the Board, in a January 2017 decision, the Board again remanded the issue on appeal to obtain an addendum opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Due to questions about the adequacy of the most recent VA hypertension nexus opinion, in June 2017, the Board sought a Veterans Health Administration (VHA) opinion.  An adequate VHA opinion was received in June 2017, and the Veteran was provided with a copy of the opinion in January 2018.  As such, the Board finds the issue on appeal ripe for adjudication.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no cardiovascular injury or disease during service and symptoms of hypertension did not begin during active service and were not chronic in service.

3.  Hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not continuous since service.

5.  During service the Veteran served in the Republic of Vietnam so is presumed to have been exposed to the herbicide Agent Orange.

6.  The currently diagnosed hypertension is not due to the in-service exposure to the herbicide Agent Orange.

7.  The currently diagnosed hypertension was not caused or worsened in severity by the service-connected diabetes mellitus or the service-connected PTSD. 



CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not secondary to service-connected diabetes mellitus or PTSD.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In April 2008 and July 2008 VA issued VCAA notice that informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the August 2008 rating decision from which this appeal arises.  While the VCAA notice did not discuss secondary service connection, the issue on appeal, including the question of secondary service connection, was readjudicated in a February 2009 Statement of the Case (SOC), and in multiple subsequently issued Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA hypertension examinations, and the Board obtained a VHA opinion in June 2017.  The examination and opinion reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the examination and opinion reports reflect that the VA examiners reviewed the record, conducted in-person examinations with appropriate testing, and adequately answered all relevant questions.  

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the remaining issue on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hypertension

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hypertension is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1133, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  See 
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(c), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(c).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and adequately addresses the relevant evidence in the instant decision.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran contends that service connection for hypertension is warranted.  Specifically, the Veteran asserts that the hypertension may be related to herbicide exposure during service, or that it may have been caused or aggravated by the service-connected diabetes mellitus and/or PTSD.  

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  Multiple VA and private treatment records reflect such a diagnosis.  Pursuant to Diagnostic Code 7101, Note 1, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 
90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 (2017).  

Service treatment records reflect that during service no diastolic blood pressure readings of 90mm. or greater were recorded.  In fact, most diastolic blood pressure readings were in the 60mm. range.  At the time of the service separation examination, the blood pressure reading was 110/68.  For these reasons, the Board does not find that the diastolic blood pressure readings were "predominantly" 90mm. or greater during service or at service separation.  Additionally, the Board notes that no systolic blood pressure readings were recorded in excess of 120mm.  As such, the Board does not find that the Veteran's systolic blood pressure was predominantly 160 mm. or greater during service.  Further, the service treatment records reflect that the Veteran was not diagnosed with hypertension, or treated for high blood pressure, at any time during service.  There is also no indication from the service treatment records that the Veteran had a cardiovascular injury or disease during service.

The medical evidence of record reflects that the Veteran was not diagnosed with hypertension until sometime in the early-to-mid 2000s.  While the Veteran has advanced having symptoms of chest pains prior to diagnosis, the Veteran has not conveyed that symptoms existed prior to the 2000s.  At the May 2015 Board videoconference hearing, the Veteran testified to having no blood pressure problems during service.  Further, the Veteran testified to not having hypertension in 1997 when seeking treatment for respiratory problems.  Additionally, during the course of this appeal, the Veteran has not advanced having any cardiovascular injury or disease during service (other than herbicide exposure, discussed below).

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by a cardiovascular disease or injury during service.  

Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until sometime in the early-to-mid 2000s, approximately 30 years after service separation.  The Veteran underwent numerous blood pressure tests throughout service and was never diagnosed with hypertension.  By the Veteran's own admission, hypertension symptoms did not manifest until after service in the 2000s, just before diagnosis.  Considering the evidence of record, as the Veteran's last period of honorable service ended in August 1970, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.  

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in August 1970.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension approximately 30 years after service separation.  The approximately 30 year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the numerous normal in-service blood pressure readings, as context for post-service symptoms, the other medical evidence of record, and the Veteran's own testimony and lay statements of no symptomatology until approximately 30 years after service separation.

While the evidence does not reflect that the Veteran suffered a cardiovascular injury or disease during service, during service the Veteran served in the Republic of Vietnam, so is presumed to have been exposed to the herbicide Agent Orange.  After a review of all the relevant evidence of record, the Board finds that the currently diagnosed hypertension is not due to the Veteran's in-service exposure to the herbicide Agent Orange.

As discussed above, in June 2017 VA received a VHA opinion concerning whether in this case herbicide exposure caused the currently diagnosed hypertension.  After reviewing all the relevant evidence of record, along with the current medical literature (including the 2012 report "Veterans and Agent Orange: Update 2012"), the VHA examiner opined that the currently diagnosed hypertension was less likely as not caused by the Veteran's exposure to herbicides while stationed in the Republic of Vietnam.  Specifically, the VHA examiner opined that, in this specific case where the Veteran was not diagnosed with hypertension until approximately 2004, was not placed on Lisinopril until 2008, and had no blood pressure problems during service, the peer reviewed medical literature did not support a finding that the currently diagnosed hypertension was related to in-service herbicide exposure.

The other medical evidence of record supports the findings of the VHA examiner.  Per a May 2015 private treatment record, the Veteran sought a private opinion linking the currently diagnosed hypertension to Agent Orange exposure.  Per the treatment record, the private physician was unable to render a positive nexus opinion because, while the possibility of a link could not be ruled out entirely, review of the medical literature showed no relationship between Agent Orange and hypertension.

Finally, after a review of all the relevant evidence of record, lay and medical, the Board finds that currently diagnosed hypertension was not caused or worsened in severity by the service-connected diabetes mellitus or the service-connected PTSD.

As to the service-connected diabetes mellitus per the report from the June 2017 VHA opinion, the VHA examiner noted that the Veteran was diagnosed with diabetes mellitus, type II, in January 2008, which was years after the Veteran was diagnosed with hypertension.  As such, the diabetes could not have caused the hypertension.

Further, the VHA examiner explained that the Veteran was placed on the anti-hypertensive medication Lisinopril in July 2008.  The Veteran was to take five milligrams daily, a practice which continues to this day.  Per the VHA examiner, there is no evidence of record that the Veteran has ever been changed or increased from five milligrams of Lisinopril per day.  To verify this, the VHA examiner called the Veteran, who confirmed that the blood pressure medication has never been altered.  As explained by the VHA examiner, "if the diabetes mellitus, type II, aggravated, caused, or was related to the hypertension in any way, the anti-hypertensive medication Lisinopril would have had to of been changed or increased, and it never was."  For these reasons, the VHA examiner found that the currently diagnosed hypertension was neither caused nor aggravated by the service-connected diabetes mellitus, type II.

As to the question of whether the currently diagnosed hypertension was caused or aggravated by the service-connected PTSD, the VHA examiner acknowledged that the medical literature reflects that PTSD may temporarily elevate blood pressure during an acute phase of the disease; however, nothing in the medical literature shows that PTSD may cause hypertension or increase the baseline in severity of preexisting hypertension as contemplated by 38 C.F.R. § 3.310.  For these reasons, the VHA examiner opined that the currently diagnosed hypertension was neither caused nor aggravated by the service-connected PTSD. 

The Board has extensively reviewed the available evidence of record, including VA and private treatment records.  Nothing in the record, beyond that discussed above, contradicts the findings of the VHA examiner in June 2017.  Further, nothing in the record, beyond that discussed above, indicates that the currently diagnosed hypertension is either related to service or a service-connected disability.  

Although the Veteran has asserted that the currently diagnosed hypertension is related to either exposure to herbicides during service or to a currently service-connected disorder, he is a lay person and, under the facts of this particular case, does not have the requisite medical training or credentials to be able to render a competent opinion regarding this cause of the hypertension.  The etiology of the Veteran's hypertension is a complex medical question involving internal disease processes.  Thus, while the Veteran is competent to report some hypertension symptoms experienced at any time, there are few observable symptoms of hypertension until hypertension is at a crisis stage, and some symptoms of hypertension such as dizziness or nosebleeds are common symptoms that overlap with symptoms of other disorders, so would require the ability to differentiate such symptoms attributable to hypertension from other common symptoms.  For these reasons, under the facts of this case, the Veteran is not competent to opine on whether there is a link between the hypertension and other service-connected disabilities and/or exposure to herbicides.  

For these reasons, the Board finds that the weight of the evidence is against direct, presumptive, or secondary service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.310.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, including as due to herbicide exposure, and including as secondary to service-connected diabetes mellitus or PTSD, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


